DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neill et al. (US 2013/0206614, referred to as O’Neill 614 thereinafter).
Regarding claim 1, O’Neill 614 teaches a protective cover device (Figs. 1-9: case 110; Figs. 21-22: case 510) comprising: 
a top surface (Figs. 1-9: top surface of first case portion 112 and back surface of second case portion 114 collectively form a top surface; Figs. 21-22: top surface of first case portion 512 and top surface of second case portion 514 collectively form a top surface); 
a back surface (Figs. 1-9: back surface of first case portion 112 and back surface of second case portion 114 collectively form a back surface; Figs. 21-22: back surface of first case portion 512 and back surface of second case portion 514 collectively form a back surface) connected to the top surface, the top surface and the back surface extending around one or 
an adapter window (Figs. 1-9: first case portion 112 as adapter window; Figs. 21-22: first case portion 512 as adapter window) including a portion of the top surface (Figs. 1-9: top portion of first case portion 112; Figs. 21-22: top portion of first case portion 512) and a portion of the back surface (Figs. 21-22: back portion of first case portion 512), the adapter window being movable relative to the protective cover device to expose a device edge of the computing device to receive a camera adapter (Figs. 5-7: lens component 148 as camera adapter; Fig. 22: lens component 548 as camera adapter that is received by first case portion 512; [0051]; [0086]-[0087]).

Regarding claim 2, O’Neill 614 teaches the protective cover device of claim 1. O’Neill 614 further teaches the protective cover device of claim 1, wherein: 
the device edge of the computing device is exposed when the adapter window is at an open position (Fig. 22; [0086]-[0087]; Examiner’s Note: open position as the position when first case portion 512 is pivoted away from left corner of communication device 542); and 
the camera adapter is compatibly placeable on an exposed portion of the device edge of the computing device (Fig. 22; [0086]-[0087]).

Regarding claim 3, O’Neill 614 teaches the protective cover device of claim 1. O’Neill 614 further teaches the protective cover device of claim 1, wherein: 

the surface of the protective cover device is the top surface or the back surface of the protective cover device.

Regarding claim 4, O’Neill 614 teaches the protective cover device of claim 3. O’Neill 614 further teaches the protective cover device of claim 3, wherein: 
the adapter window is rotatable around the connecting element by a rotation angle satisfying a rotation angle threshold (Fig. 22: rotation angle threshold interpreted as inherent limit of rotation angle of first case portion 512 determined by the arrangement of first case portion 512 related to second case portion 514).

Regarding claim 5, O’Neill 614 teaches the protective cover device of claim 3. O’Neill 614 further teaches the protective cover device of claim 3, wherein: 
the adapter window rests against the surface of the protective cover device when the adapter window is at the open position (Figs. 21-22).

claim 6, O’Neill 614 teaches the protective cover device of claim 5. O’Neill 614 further teaches the protective cover device of claim 5, wherein: 
the surface of the protective cover device includes a first area (Fig. 22: area of top surface of second case portion 514 in contact with first case portion 512) adapted to receive the adapter window when the adapter window is at the open position; and 
the adapter window is detachably coupleable to the first area (Figs. 21-22).

Regarding claim 8, O’Neill 614 teaches the protective cover device of claim 1. O’Neill 614 further teaches the protective cover device of claim 1, wherein: 
the adapter window rests against the camera adapter that is situated on the device edge of the computing device when the adapter window is at an open position (Figs. 5-7).

Regarding claim 13, O’Neill 614 teaches the protective cover device of claim 1. O’Neill 614 further teaches the protective cover device of claim 1, wherein: 
the protective cover device containing the computing device is placeable in a stand channel of a stand (Figs. 16-17: tripod adapter 280 having channel for receiving case 210); and 
the protective cover device includes an exterior portion (Fig. 17: portion of edges of case 210 to be inserted into tripod adapter 280) along an edge of the protective cover device, a width dimension of the protective cover device at the exterior portion being compatible with a width dimension of the stand channel of the stand (Fig. 17).

claim 14, O’Neill 614 teaches the protective cover device of claim 1. O’Neill 614 further teaches the protective cover device of claim 1, further comprising: 
a ledge element (Figs. 21-22: left and right edge of second case portion 514 as ledge element) extending outward from a front surface (Figs. 21-22: front surface of second case portion 514) of the protective cover device and along an edge of the protective cover device.

Claims 1-7, 9 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neill et al. (US 2015/0222315, referred to as O’Neill 315 thereinafter).
Regarding claim 1, O’Neill 315 teaches a protective cover device (Figs. 6-10: protective case 3210) comprising: 
a top surface (Figs. 6-10: top surface of first portion 3212 and top surface of second portion 3214 collectively form a top surface); 
a back surface (Figs. 6-10: back surface of first portion 3212 and back surface of second portion 3214 collectively form a back surface) connected to the top surface, the top surface and the back surface extending around one or more device surfaces of a computing device (Figs. 6-10: mobile device 3220); and 
an adapter window (Figs. 6-10: first portion 3212) including a portion of the top surface (Figs. 6-10: top portion of first portion 3212) and a portion of the back surface (Figs. 6-10: back portion of first portion 3212), the adapter window being movable relative to the protective cover device to expose a device edge of the computing device to receive a camera adapter (Figs. 7-10: auxiliary components 3230 as camera adapter that is received by first portion 3212).

claim 2, O’Neill 315 teaches the protective cover device of claim 1. O’Neill 315 further teaches the protective cover device of claim 1, wherein: 
the device edge of the computing device is exposed when the adapter window is at an open position (Fig. 6: open position as the position when first portion 3212 is pivoted away from right corner of mobile device 3220); and 
the camera adapter is compatibly placeable on an exposed portion of the device edge of the computing device (Figs. 7-8).

Regarding claim 3, O’Neill 315 teaches the protective cover device of claim 1. O’Neill 315 further teaches the protective cover device of claim 1, wherein: 
the adapter window is connected to a surface (Figs. 6-10: top surface of second portion 3214) of the protective cover device at a connecting element (Fig. 6: first pivot point 3226 as connecting element; Examiner’s Note: first portion 3212 connected to top surface of second portion 3214), the adapter window being rotatable around the connecting element relative to the surface of the protective cover device to an open position (Fig. 22: open position as the position when first portion 3212 is pivoted away from left corner of communication device 3220); and 
the surface of the protective cover device is the top surface or the back surface of the protective cover device.

Regarding claim 4, O’Neill 315 teaches the protective cover device of claim 3. O’Neill 315 further teaches the protective cover device of claim 3, wherein: 


Regarding claim 5, O’Neill teaches the protective cover device of claim 3. O’Neill further teaches the protective cover device of claim 3, wherein: 
the adapter window rests against the surface of the protective cover device when the adapter window is at the open position (Figs. 21-22).

Regarding claim 6, O’Neill 315 teaches the protective cover device of claim 5. O’Neill 315 further teaches the protective cover device of claim 5, wherein: 
the surface of the protective cover device includes a first area (Fig. 6: area of top surface of second portion 3214 exposing corner of mobile device 3220) adapted to receive the adapter window when the adapter window is at the open position; and 
the adapter window is detachably coupleable to the first area (Fig. 6).

Regarding claim 7, O’Neill 315 teaches the protective cover device of claim 6. O’Neill 315 further teaches the protective cover device of claim 6, wherein: 
the first area is an indent portion (Fig. 6: indent portion of top surface of second portion 3214 exposing mobile device 3220) compatible with the adapter window on the surface of the 

Regarding claim 9, O’Neill 315 teaches the protective cover device of claim 1. O’Neill 315 further teaches the protective cover device of claim 1, further comprising: 
a case marker (Fig. 4: openings 116, 118 for accommodating buttons and/or plug-in locations 136, 138) indicating that the computing device is installed in the protective cover device.

Regarding claim 17, O’Neill 315 teaches a protective cover device (Figs. 6-10: protective case 3210) comprising: 
a top surface (Figs. 6-10: top surface of first portion 3212 and top surface of second portion 3214 collectively form a top surface); 
a back surface (Figs. 6-10: back surface of first portion 3212 and back surface of second portion 3214 collectively form a back surface) connected to the top surface, the top surface and the back surface extending around one or more device surfaces of a computing device (Figs. 6-10: mobile device 3220); and 
an adapter window (Figs. 6-10: first portion 3212) including a portion of the top surface (Figs. 6-10: top portion of first portion 3212) and a portion of the back surface (Figs. 6-10: back portion of first portion 3212), the adapter window being movable relative to the protective cover device to expose a device edge of the computing device to receive a camera adapter (Figs. 7-10: auxiliary components 3230 as camera adapter that is received by first portion 3212), 

Regarding claim 18, O’Neill 315 teaches the protective cover device of claim 17. O’Neill 315 further teaches the protective cover device of claim 17, further comprising: 
a case marker (Fig. 4: openings 116, 118 for accommodating buttons and/or plug-in locations 136, 138) indicating that the computing device is installed in the protective cover device.

Allowable Subject Matter
Claims 10-12, 15-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is allowed.
Claim 20 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the limitation “an exterior portion located between the ledge element and the edge of the protective cover device, wherein a width dimension of the protective cover device at the exterior portion is compatible with a width dimension of a stand channel of a stand in which the protective cover device containing the computing device is placeable; and a height dimension of the exterior portion of the protective cover device is compatible with a depth dimension of the stand channel of the stand”. In the exemplary closest prior art, neither O’Neill 315 nor O’Neill 315 teaches the differentiating limitations. It is rendered not obvious to modify the technique of O’Neill 315 or O’Neill 315 to achieve the differentiating limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693